DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3,4,5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Baxter et al. (9433185).  Baxter discloses a method of discharging pet excrement by a pet excrement device, the method (col. 12, lines 1-26, col. 9, lines 1-21, col. 10, lines 20-43) comprising: sensing a presence of a pet; in response to a sensor 106 sensing of the presence of the pet, determining whether a rotary unit (20,130) is operating; in response to determining that the rotary unit is not operating, determining whether a weight equal to or greater than a first set value is applied to a load cell; in response to .
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art shows examples of pet excrement devices with sensing mechanisms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVONNE ABBOTT whose telephone number is (571)272-6896. The examiner can normally be reached 7am -5:30pmEST Monday- Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/YVONNE R ABBOTT-LEWIS/Primary Examiner, Art Unit 3644